DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
Response to Amendment
Applicant has amended claims 1 and 17. Applicant has cancelled claims 3, 7, 8, and 20. Claims 1, 2, 4, 6, and 10-18 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moretz et al. (U.S. Patent No. 5,249,320) in view of Leininger et al. (U.S. Patent No. 6,374,435).
Regarding claim 1, Moretz discloses an absorbent article (Fig. 1, feat. 10; Abstract) comprising: a first layer that is fluid permeable (Fig. 1, feat. 11; Col. 5, line 62 – Col. 6, line 22); a second layer comprising an absorbent material (Fig. 1, feat. 12; Col. 6, lines 23-32, esp. lines 28-30); a third layer formed from a sheet of material having a first edge and a second edge (Fig. 1, feat. 13; Col. 6, lines 33-42), wherein the third layer is fluid impermeable (Col. 6, lines 33-42), wherein the second layer is positioned between the first and third layers (Fig. 1, feat. 12).
Moretz does not disclose that the first edge is folded over to provide a first portion of a reinforcement layer, that the second edge is folded over to provide a second portion of the reinforcement layer, that the reinforcement layer consists of the first portion and the second portion, that the reinforcement layer is configured to structurally reinforce the third layer, or that the third layer has a greater surface area than the reinforcement layer.
Leininger teaches a manually-powered patient conveyor for enabling caregivers to easily transfer patients from one patient support surface to another (Abstract; Col. 2, lines 50-58). Though Leininger does not teach an absorbent article, the patient conveyor taught by Leininger is analogous to the claimed invention because it is a device directed towards supporting a patient during patient transfer (Col. 2, lines 50-55), in a similar manner to the claimed invention as disclosed in paragraphs 0014 and 0030 prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz so that the first edge is folded over to provide a first portion of a reinforcement layer, that the second edge is folded over to provide a second portion of the reinforcement layer, that the reinforcement layer consists of the first portion and the second portion, that the reinforcement layer is configured to structurally reinforce the third layer, and that the third layer has a greater surface area than the reinforcement layer so that strength and durability can be added to the edges of the article as taught by Leininger.
Regarding claim 4, Moretz in view of Leininger discloses the absorbent article of claim 1.
As discussed above, Leininger teaches a patient conveyor (Abstract; Col. 2, lines 50-58) comprising margins (Fig. 3, feats. 20 and 30), formed by folding over cut edges of the longitudinal ends (Col. 4, lines 54-58; Col. 5, lines 36-44). Leininger teaches that folding over the edge in this manner adds strength and durability to the corresponding edge, thus reinforcing it (Col. 4, lines 56-58). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the reinforcement layer is configured to reinforce at least one edge of the third layer so that strength and durability can be added to the edges of the article as taught by Leininger.
Regarding claim 6, Moretz in view of Leininger discloses the absorbent article of claim 1.
As discussed above, Leininger teaches a patient conveyor (Abstract; Col. 2, lines 50-58) comprising margins (Fig. 3, feats. 20 and 30), formed by folding over cut edges of the longitudinal ends (Col. 4, lines 54-58; Col. 5, lines 36-44). Leininger teaches that the folded over margins are on opposite edges of the conveyor (Fig. 3, feats. 20 and 30). Leininger teaches that folding over the edge in this manner adds strength and durability to the corresponding edge, thus reinforcing it (Col. 4, lines 56-58). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the first and second edges are opposite edges of the third layer 
Regarding claim 13, Moretz in view of Leininger discloses the absorbent article of claim 1.
Moretz teaches that the layers of the absorbent article are preferably ultrasonically welded together (Col. 6, lines 43-68). Moretz teaches that ultrasonic welding advantageously bonds the layers without compromising the liquid impermeability of the third layer (Col. 6, lines 57-68). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the reinforcement layer is ultrasonically bonded to the third layer so that they may be bonded without compromising the liquid impermeability of the third layer as taught by Moretz.
Regarding claim 14, Moretz in view of Leininger discloses the absorbent article of claim 1.
As discussed above, Leininger teaches a manually-powered patient conveyor for enabling caregivers to easily transfer patients from one patient support surface to another (Abstract; Col. 2, lines 50-58). Leininger teaches a conveyor (Fig. 1, feat. 10) comprising longitudinal ends (Fig. 3, feats. 14 and 15) folded over (Col. 4, lines 54-58; Col. 5, lines 36-44) in order to create margins (Fig. 3, feats. 20 and 30) with increased strength and durability (Col. 4, lines 56-65). Folding over the longitudinal ends would additionally increase the thickness of the absorbent article in those regions. Therefore, Leininger teaches that the conveyor would have a greatest thickness in a region including the reinforcement layer, that region being one of the margins in which the end is folded over. Therefore, it would have been prima facie obvious to one of ordinary skill the absorbent article has a greatest thickness in a region including the reinforcement layer so that the article has increased strength and durability as taught by Leininger.
Regarding claim 16, Moretz in view of Leininger discloses the absorbent article claim 1.
As discussed above, Leininger teaches a manually-powered patient conveyor for enabling caregivers to easily transfer patients from one patient support surface to another (Abstract; Col. 2, lines 50-58). Leininger teaches a conveyor (Fig. 1, feat. 10) comprising longitudinal ends (Fig. 3, feats. 14 and 15) folded over (Col. 4, lines 54-58; Col. 5, lines 36-44) in order to create margins (Fig. 3, feats. 20 and 30) with increased strength and durability (Col. 4, lines 56-65). Folding over the longitudinal ends would increase the tensile strength of the margins, which would be greater than the tensile strength of regions of the article that are not folded over. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that a first region of the absorbent article including the reinforcement layer has a greater tensile strength than a second region of the absorbent article that does not include the reinforcement layer as taught by Leininger so that those regions have increased strength and durability.
Regarding claim 17, Moretz discloses an absorbent article (Fig. 1, feat. 10; Abstract) comprising: a top sheet that is fluid permeable Fig. 1, feat. 11; Col. 5, line 62 – Col. 6, line 22); an absorbent core (Fig. 1, feat. 12; Col. 6, lines 23-32, esp. lines ; a backsheet that is liquid impermeable and vapor permeable (Fig. 1, feat. 13; Col. 6, lines 33-42), the absorbent core being positioned between the top sheet and the backsheet (Fig. 1, feat. 12), wherein the backsheet comprises a first edge and a second edge (Fig. 1, feat. 13).
Moretz does not disclose that the first edge is folded over to provide a first portion of a reinforcement layer, that the second edge is folded over to provide a second portion of the reinforcement layer, or that the reinforcement layer consists of the first portion and the second portion.
Leininger teaches a manually-powered patient conveyor for enabling caregivers to easily transfer patients from one patient support surface to another (Abstract; Col. 2, lines 50-58). Though Leininger does not teach an absorbent article, the patient conveyor taught by Leininger is analogous to the claimed invention because it is a device directed towards supporting a patient during patient transfer (Col. 2, lines 50-55), in a similar manner to the claimed invention as disclosed in paragraphs 0014 and 0030 of the instant specification. Leininger teaches a conveyor (Fig. 1, feat. 10) in the general form of a continuous belt (Col. 4, lines 20-23) comprising handles (Fig. 2A, feats. 40 and 50) gripped by a caregiver to push or pull a patient into position (Col. 4, lines 15-33). The conveyor taught by Leininger further comprises longitudinal ends (Fig. 3, feats. 134 and 15) comprising margins (Fig. 3, feats. 20 and 30), formed by folding over cut edges of the longitudinal ends (Col. 4, lines 54-58; Col. 5, lines 36-44). Leininger teaches that folding over the edge in this manner adds strength and durability to the corresponding edge, thus reinforcing it (Col. 4, lines 56-58). Therefore, modifying the absorbent article disclosed by Moretz so that the first and second edges are folded over to provide the prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz so that the first edge is folded over to provide a first portion of a reinforcement layer, that the second edge is folded over to provide a second portion of the reinforcement layer, and that the reinforcement layer consists of the first portion and the second portion so that strength and durability can be added to the edges of the article as taught by Leininger.
Regarding claim 18, Moretz in view of Leininger discloses the absorbent article of claim 17.
As discussed above, Leininger teaches a manually-powered patient conveyor for enabling caregivers to easily transfer patients from one patient support surface to another (Abstract; Col. 2, lines 50-58). Leininger teaches a conveyor (Fig. 1, feat. 10) comprising longitudinal ends (Fig. 3, feats. 14 and 15) folded over (Col. 4, lines 54-58; Col. 5, lines 36-44) in order to create margins (Fig. 3, feats. 20 and 30) with increased strength and durability (Col. 4, lines 56-65). Folding over the longitudinal ends would additionally increase the thickness of the absorbent article in those regions. Therefore, Leininger teaches that the conveyor would have a greatest thickness in a region including the reinforcement layer, that region being one of the margins in which the end is folded over. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the the absorbent article has a greatest thickness in a region including the reinforcement layer so that the article has increased strength and durability as taught by Leininger.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moretz et al. (U.S. Patent No. 5,249,320) in view of Leininger et al. (U.S. Patent No. 6,374,435), and in further view of Arnott et al. (U.S. Patent No. 5,330,817).
Regarding claim 2, Moretz in view of Leininger discloses the absorbent article of claim 1. Moretz in view of Leininger does not disclose that the third layer is positioned between the reinforcement layer and the second layer.
Arnott teaches a reusable absorbent pad for use in hospitals and nursing homes for incontinent patient (Col. 1, lines 4-8). Arnott teaches an absorbent pad comprising a fluid permeable layer (Fig. 3, feat. 12; Col. 2, lines 18-31), an absorbent layer (Fig. 3, feat. 13; Col. 2, lines 18-31), a fluid impermeable layer (Fig. 3, feat. 20; Col. 2, lines 40-49), and a support layer that provides increased stability and durability (Fig. 3, feat. 22; Col. 2, lines 42-45). Arnott teaches that the fluid impermeable layer (Fig. 3, feat. 20) is positioned between the absorbent layer (Fig. 3, feat. 13) and the support layer (Fig. 3, feat. 22), and that the support layer being underneath the fluid impermeable layer allows the pad to be readily moved around underneath the patient (Col. 2, lines 42-45). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the third layer is positioned between the reinforcement layer and the second layer.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moretz et al. (U.S. Patent No. 5,249,320) in view of Leininger et al. (U.S. Patent No. 6,374,435), and in further view of Herum (U.S. Patent No. 5,227,218).
Regarding claim 10, Moretz in view of Leininger discloses the absorbent article of claim 1. Moretz in view of Leininger does not disclose that the sheet of material has a machine direction and a cross direction, or that the sheet of material is folded along the machine direction to define the third layer and the reinforcement layer.
Herum teaches a cover sheet for medical tables, beds, or gurneys comprising a high tensile strength plastic sheet with opposed ends of the sheet folded over and seamed (Abstract; Fig. 1). Herum teaches that such a cover sheet can be continuously manufactured by removing a sheet from a roll with a width equal to the desired length of the cover sheet and then folding and seaming the lateral edges (Fig. 6; Col. 4, line 54 - Col. 5, line 12). The folding operations take place at the longitudinal edges of the wide sheet removed from the roll (Col. 4, line 67 - Col. 5, line 4); because the folds are made along the direction that the sheet is removed from the roll, they take place along the machine direction of the sheet. Herum teaches that manufacturing the cover sheet in this way advantageously allows for continuous and automatic manufacturing, which reduces costs (Col. 5, lines 18-21). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the sheet of material has a machine direction and a cross direction, and that the sheet of material is folded along the machine direction to define the third layer and the reinforcement layer so that the third layer and the reinforcement layer can ben continuously and automatically manufactured at low cost as taught by Herum.
Regarding claim 11, Moretz in view of Leininger discloses the absorbent article of claim 1. Moretz in view of Leininger does not disclose that the third layer has a machine direction and a cross direction, or that the reinforcement layer has a longitudinal axis that extends in the machine direction.
As discussed above, Herum teaches a cover sheet for medical tables, beds, or gurneys comprising a high tensile strength plastic sheet with opposed ends of the sheet folded over and seamed (Abstract; Fig. 1). Herum teaches that such a cover sheet can be continuously manufactured by removing a sheet from a roll with a width equal to the desired length of the cover sheet and then folding and seaming the lateral edges (Fig. 6; Col. 4, line 54 -Col. 5, line 12). The folding operations take place at the longitudinal edges of the wide sheet removed from the roll (Col. 4, line 67 - Col. 5, line 4); because the folds are made along the direction that the sheet is removed from the roll, they take place along the machine direction of the sheet. Additionally, because the sheet is cut so that the longitudinal direction of the wide sheet removed from the roll becomes the transverse direction of the final cover sheet, the layer formed by folding over the ends of the wide sheet are longest along the transverse axis, which is the machine direction of the cover sheet (Fig. 1; Fig. 4; Col. 4, line 67 - Col. 5, line 17). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the third layer has a machine direction and a cross direction, and that the reinforcement layer has a longitudinal axis that extends in the machine direction so that the reinforcement layer can be continuously and automatically manufactured at low cost as taught by Herum.
Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Moretz et al. (U.S. Patent No. 5,249,320) in view of Leininger et al. (U.S. Patent No. 6,374,435), and in further view of Fahrenkrug et al. (U.S. Patent No. 4,847,134).
Regarding claim 12, Moretz in view of Leininger discloses the absorbent article of claim 1. Moretz in view of Leininger does not disclose that the reinforcement layer is adhered to the third layer. Moretz teaches that the layers of the absorbent article may be ultrasonically bonded (Moretz: Col. 6, lines 43-64).
Fahrenkrug teaches a stretchable undergarment comprising a liquid-pervious body side layer, liquid impervious outer layer, an absorbent layer, and a stretchable layer (Abstract). Fahrenkrug further teaches that suitable methods for bonding layers include ultrasonic bonding and adhesive bonding (Col. 13, lines 17-21). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent article disclosed by Moretz in view of Leininger so that the reinforcement layer is adhered to the third layer because it would have yielded the predictable result of securing the reinforcement layer to the third layer.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moretz et al. (U.S. Patent No. 5,249,320) in view of Leininger et al. (U.S. Patent No. 6,374,435), and in further view of Griffiths et al. (U.S. Patent No. 6, 348, 423).
Regarding claim 15, Moretz in view of Leininger discloses the absorbent article of claim 1. Moretz in view of Leininger does not disclose that the article further comprises a fourth layer that is moisture vapor permeable, the fourth layer being positioned between the second and third layers.
Griffiths teaches an absorbent wound dressing comprising at least an absorbent layer, a barrier layer, and an odor absorbent layer (Abstract). Griffiths teaches an embodiment in which the body contacting layer is the absorbent layer (Fig. 3, feat. 2), a barrier layer (Fig. 3, feat. 4) is adjacent to the absorbent layer, an odor absorbing layer (Fig. 3, feat. 6) is adjacent to the barrier layer, a camouflage layer (Fig. 3, feat. 8) is adjacent to the odor absorbing layer, and an additional barrier layer (Fig. 3, feat. 10) is adjacent to the camouflage layer (Fig. 3; Col. 3, lines 9-18). Griffiths teaches that the barrier layer is impermeable to liquids but is gas permeable (Col. 2, lines 39-46) and that multiple barrier layers provides the advantage of preventing leakage should a lower barrier layer fail (Col. 3, lines 9-18). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the absorbent article disclosed by Moretz in view of Leininger so that the article further comprises a fourth layer that is moisture vapor permeable, the fourth layer being positioned between the second and third layers so that the absorbent article can prevent leakage should the fluid impermeable third layer or the fluid impermeable, moisture vapor permeable fourth layer fail.
Response to Arguments
Applicant’s arguments, see pages 5-7 of Applicant’s Remarks, filed 10/01/2020, with respect to the rejections of claims 1, 3, 4, 6-8, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Patent No. 5,099,532) in view of Leininger have been fully considered and are persuasive in light of the amendment to claim 1. 
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 10/01/2020, with respect to the rejections of claim 2 under 35 U.S.C. 103 as being unpatentable over Thomas in view of Leininger, and in further view of Arnott have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 2 under 35 U.S.C. 103 as being unpatentable over Moretz in view of Leininger, and in further view of Arnott.
Applicant’s arguments, see pages 7 of Applicant’s Remarks, filed 10/01/2020, with respect to the rejections of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Thomas in view of Leininger and Herum have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Moretz in view of Leininger and Herum.
Applicant’s arguments, see pages 7 of Applicant’s Remarks, filed 10/01/2020, with respect to the rejections of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Thomas in view of Leininger and Fahrenkrug have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of 
Applicant’s arguments, see pages 7 of Applicant’s Remarks, filed 10/01/2020, with respect to the rejections of claim 15 under 35 U.S.C. 103 as being unpatentable over Thomas in view of Leininger and Griffiths have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claim 15 under 35 U.S.C. 103 as being unpatentable over Moretz in view of Leininger and Griffiths.
Applicant’s arguments, see pages 5-7 of Applicant’s Remarks, filed 10/01/2020, with respect to the rejections of claims 17, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Thomas in view of Leininger and Moretz have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 1, 4, 6, 13, 14, and 16-18 under 35 U.S.C. 103 as being unpatentable over Moretz in view of Leininger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781